Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 4, 6-11, 15, 17, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guillemette et al, U.S. Patent Application Publication No. 2016/0297104.  Guillemette discloses a filament for use as a raw material in 3D printing.
As to claims 1, 6-7, 15, 20,   by definition a filament has an elongated shape, and thus the filament meets the limitation of an elongated core in claim 1.   The filament can comprise multiple layers which can be concentric which thus meets the limitations of a core, a shell surrounding the core and a barrier layer as set forth in claim 1.  See paragraph 0011.  The layers can be carefully selected in terms of material and thickness depending on what is desired in the product which will be formed using the filament.   See paragraphs 0188-0914.  The filaments can be 3D printed.  See paragraph 0219.  For example, the layers can be selected to provide a ductile layer and a stiff layer which meets the limitation of a stiff polymer having a Young’s modulus higher than that of the ductile polymer.  See paragraph 0261.  
Guillemette differs from the claimed invention because it does not clearly describe the outer shell as being the stiffer and higher Young’s modulus layer, and does not disclose the particularly claimed Young’s modulus or coefficient of friction values claimed.  
However, since Guillemette teaches selecting the particular components depending on the properties desired in the product to be formed from the filaments, it would have been obvious to have selected the particular components so that they had the particular properties needed to make the final product.
Guillemette does not teach the relative thicknesses of the layers, however, as set forth above, Guillemette teaches providing components in the amounts and having the properties desired in the final product and thus it would have been obvious to have selected the relative amounts of each layer and thus the thickness of each layer depending on the product to be produced from the filaments.  
As to claims 8-11,  17, Guillemette teaches the claimed materials to form the layers and teaches adding particles to the layers.  See paragraph 0047-0048, 0079.
As to claim 18, the filament may have a hollow core.  See paragraph 0007.  
Applicant’s arguments filed 4/7/21 have been fully considered but are not persuasive.
Applicant argues that it is not clear where Guillemette teaches selecting the relative amounts of each layer.  
However, Guillemette teaches at paragraph 0006 that the raw material which is the filament can be structured depending on the structure desired in the final product and further discloses at paragraph 0188-194 that the filament can comprise different components in different layers having different thicknesses and that the filaments can be formed to have particular cross sections which are closely tailored to provide the material to 
Applicant argues that to have selected the relative amounts where the recited ratio d/D is deemed obvious, it is required first to show that the ratio d/D has been recognized as a result effective variable.  However, initially, it is not required for a variable to be recognized to be result-effective in order for it to have been obvious to optimize.  Further, in this case, while the reference does not define d/D per se, it does disclose forming filaments having complex cross sections with multiple layers which can have varying thicknesses, including extremely small thicknesses.  See, for example, figures  and paragraph 0153, 0196,  0261.  Therefore, the reference recognizes that relative proportions of the different layers are directly related to the composition or structure of the material which will be formed from the filaments and therefore it would have been obvious to have selected the particular amounts of each of the different layers in the filaments of Guillemette depending on the structure desired in the final product.  Therefore, Guillemette does recognize the relative amounts of each layer as being a result effective variable, even though it does not describe them in terms of the d/D ratio.  
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475.  The examiner can normally be reached on Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789